Citation Nr: 0508457	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-33 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION


The veteran served on active duty from February 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied service connection for PTSD.  
The veteran perfected an appeal of this issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The preponderance of the probative evidence indicates 
that the veteran does not have a substantiated diagnosis of 
PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a letter dated in December 2002, prior to 
the decision on appeal,  the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In a 
January 2003 statement the veteran indicated that he had no 
additional evidence or information to present to the RO in 
support of his claim for service connection.  In addition, in 
its October 2003 statement of the case (SOC), the RO 
explained the basis for the denial of service connection for 
PTSD.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, and a VA examination report.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) (2003).  

Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a psychiatric 
impairment, and the veteran does not claim otherwise.  His 
service personnel records reveal that he received a Combat 
Infantryman Badge.

Records from a private medical office dated from June 1989 to 
April 1990 show that the veteran received services beginning 
in June 1989, but was not receiving psychiatric treatment.  
Similarly, records from a VA medical center dated from March 
1990 to December 1994 show that the veteran received services 
beginning in March 1990, but was not receiving psychiatric 
treatment.  

On a PTSD questionnaire from November 2002, the veteran 
reported that he was assigned to the "D" Company, 1/52 
Battalion, 198th Light Infantry Brigade in the Republic of 
Vietnam as assistant machine gunner in his platoon.  In 
October 1968 he went out on patrol in the Chu Lai area and 
one of his fellow soldiers stepped on a land mine, which 
killed two and wounded six others.  He also reported that 
while walking in the Chu Lai area, he walked into a 
"horseshoe ambush" where three were killed.  In November 
1968 the veteran reported being in patrol in the LZ Young 
area where his platoon came under heavy mortar and rocket 
fire, killing one soldier.  In December 1968 while on Hill 
54, the veteran being attacked by a suicide bomber.  The 
suicide bomber killed two and wounded three soldiers.  During 
the same month, while on patrol in the Chu Lai area, he was 
attacked by rockets and mortar fire, killing one soldier.  In 
March 1969 he was on patrol and walked into an "L shaped 
ambush" set by the Viet Cong, which killed six and wounded 
three in the platoon.  In May 1969 while on patrol, during a 
rest break, one of the platoon members sat under a tree that 
had a booby trap mine, which killed eight of his platoon 
members.  

A VA examination was performed in August 2003.  The veteran 
reported he has never been on psychotic medications, nor 
received mental health treatment.  He reported the same 
trauma history as indicated on his PTSD questionnaire.  He 
stated that he lived alone after he and his wife of 24 years 
separated in 1996.  During his marital separation his wife 
began dating another man.  This man beat her to death during 
an altercation.  The veteran identified her body at the 
coroner's office.  After her death, he took care of their two 
children who are were 15 and 24 at the time of the 
examination.  The 15 year old lives with the veteran and the 
24 year old lives on his own.  The veteran indicated that he 
had been out of work since 1982 when he suffered a work-
related back injury.  

The veteran further reported attending church and being 
active in the church.  He visits occasionally with friends 
and reported being close with his own family.  He indicated 
he has no social difficulties.  He drives himself to all of 
his appointments and social functions.  He manages his 
finances without difficulty.  

The veteran reported having occasional bad dreams about 
Vietnam.  He revealed that presently his dreams are not "as 
bad."  He used to have them frequently and would wake up 
sweating and he was unable to return to sleep.  Now he only 
awakens occasionally, and he no longer experiences night 
sweats.  He indicated that during the daytime he tries not to 
think about wartime events and that this coping strategy of 
pushing the memories back usually works for him. 

The veteran denies seeing or hearing stimuli that triggered 
memories.  He reports that when he is around other people, he 
tries to make the best of the situation.  He does not talk 
about Vietnam with others.  He tries to control his mood and 
if he does feel down, he tries very hard not to take it out 
on other people.  He denies having problems with drinking or 
drugs.  He has had one arrest for driving without car 
insurance.  He has felt a little more anxious since his wife 
died, but he tries to not let that affect him.  He has no 
problems with anger.  When he initially came out of service, 
he had some suicidal thoughts, but has not had any for years.  
He denied feeling guilty about Vietnam or feeling survivor 
guilt.  He indicated that he was 19 when he was drafted into 
the Army and that he did not want to go.  He indicated that 
his Vietnam experience took away his youth and took away a 
lot of his optimism.  However, he recognized that through it 
he also learned discipline, how to care about others in his 
platoon, and he learned street smarts.  

During the examination the veteran was neatly groomed and 
causally attired.  His speech was normal and his mood was 
euthymic.  Eye contact was positive and his thought content 
was logical and goal oriented.  His Global Assessment of 
Functioning (GAF) was from 60 to 65.  

The examiner noted that the veteran has had many traumatic 
experiences in Vietnam but he has a very positive life 
attitude and coping skills.  The examiner noted that he does 
not currently meet the diagnostic criteria for post traumatic 
stress disorder.  


Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); see also 38 C.F.R. § 3.304(f) (2004).  
If the veteran did not engage in combat while in service, or 
if the alleged stressor is not related to combat, 
corroborative evidence of the claimed stressor having 
actually occurred is required.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).


The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.


Analysis

The veteran claims service connection for PTSD as a result of 
combat stressors that he experienced in service.  Although 
the veteran's service personnel records show he participated 
in combat, the medical evidence fails to reveal that he 
currently suffers from PTSD.  

Specifically, the private and VA treatment records 1989 to 
1994 reveal no psychiatric complaints, treatment, or 
diagnosis.  Moreover, the veteran has denied ever having 
received mental health treatment.  Finally, the August 2003 
VA psychiatric examination found that the veteran does not 
meet the diagnostic criteria for PTSD.  The examiner noted 
that the veteran has very positive life-coping skills, which 
probably helped him to buffer his life experiences.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

In summary, in the absence of a diagnosis of PTSD, the claim 
for service connection for this disorder must be denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER


Entitlement to service connection for PTSD is denied. 


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


